CERTIFICATE to be filed with NOTICE OF APPEAL TO THE COURT OF APPEALS

                          APPELLATE NO. ______________________________
                                            (To be filled in by COA)

                                TRIAL COURT CAUSE NO. 241-1607-14
                                                                                            FILED IN
                                                                                     12th COURT OF APPEALS
THE STATE OF TEXAS                                          |          241ST              TYLER, Court
                                                                               Judicial District  TEXAS
(State or Appellant)                                        |                        3/19/2015 7:33:20 AM
                                                            |          of                 CATHY S. LUSK
VS.                                                         |                                 Clerk
                                                            |          Smith County, Texas
GAYLAND DECLOYCE WILLIAMS
(Appellee or State)

                The Records of My Office Reflect The Following information in This Case:

Defendant was Convicted of : EVADING ARREST DET W/VEH

Punishment Assessed:                10 Years 00 /Texas Department of Criminal Justice

Was This a Revocation of Probation:                NO

Defendant is:           GAYLAND DECLOYCE WILLIAMS is in JAIL
If on Bond, Give Amount:            NA                      Date Bond Posted: NA

Sentence Imposed on:                DISPDATE

If NO Sentence, Order Appeal Form Signed:                   NA
Written Notice of Appeals was Filed on:            03/18/15
Trial Held Before the Court:        Guilty Plea-No Jury

MOTION FOR New Trial Filed?:              NO                 Yes, Date Filed:

             ****IF MOTION FOR NEW TRIAL WAS FILED AFTER NOTICE OF APPEAL, ****
            PLEASE GIVE WRITTEN NOTICE TO THE COURT OF APPEALS IMMEDIATELY

Presiding Trial Court Judge:              Jack Skeen Jr.

Trial Court Reporter:                     Christy Humphries
            Address:                      Smith County Courthouse
                                          241st Judicial District Court
                                          100 N. Broadway
                                          Tyler, Texas 75702

Was the Defendant Declared Indigent:               UNKNOWN PRO SE

Defendant’s Counsel Is: PRO SE
        Defendant – Represented on Appeal by:

                                           GAYLAND DECLOYCE WILLIAMS                   NONE
                                           (Attorney’s Name)              (            State Bar Number)

                              Address:     206 E ELM
                                           TYLER, TX 75702

                               Phone:      903-597-4085
                               Fax:        NONE


State – Represented on Appeal by:          Michael West                         21203300
                                           (Attorney’s Name)                   (State Bar Number)

                          Address:         Smith County Courthouse – 4th Floor
                                           District Attorney’s Office
                                           100 N. Broadway
                                           Tyler, TX 75702

                          Phone:           903-590-1724
                          Fax:             903-590-1719


Dated this 19th day of March, 2015.

                                                   Lois Rogers, Smith County District Clerk



                                                   By:         /S/ LINDA RHYMES
                                                               Linda Rhymes, Deputy


Note:        ATTACH A COPY OF THIS NOTICE OF APPEAL TO THIS FORM.
             (One Copy of This Form goes to the Court of Appeals, One copy goes
             To the DA, and One Copy goes to the Court Reporter.)


PLEASE BE SURE THAT ALL THE REQUESTED INFORMATION IS COMPLETE.

THANK YOU !

SEND TO:           12TH COURT OF APPEALS
                   1517 WEST FRONT STREET SUITE 354
                   TYLER, TEXAS 75702